Citation Nr: 1446312	
Decision Date: 10/20/14    Archive Date: 10/30/14

DOCKET NO.  12-03 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for hepatitis B.

3.  Entitlement to service connection for a liver disease, to include as secondary to hepatitis.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from November 1971 to November 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in March 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In April 2014, the Veteran testified during a hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.  

The Board notes that in September 2012 the Veteran requested that his claims be expedited due to his pain and discomfort from his hips.  Appeals must be considered in docket number order, but may be advanced if sufficient cause is shown.  38 U.S.C. § 7107(a) and 38 C.F.R. § 20.900(c).  Sufficient cause includes advanced age (defined as 75 years or more), serious illness, severe financial hardship, or administrative error resulting in a significant delay.  An appeal may also be advanced if the case involves interpretation of a question of law of widespread application affecting other claims, although this is extremely rare.  Any motion for advancement should be supported by pertinent documentation.

The evidence indicates that the Veteran does not meet the requisite 75 year age requirement.  There is also insufficient supporting medical evidence to demonstrate an illness that is so serious or grave in nature that advancement is warranted.  Further, there is no evidence that demonstrates severe financial hardship such as a pending bankruptcy, home foreclosure, or homelessness, or evidence of administrative error resulting in a significant delay or misinterpretation of a question of law.  

In the absence of sufficient cause, the Veteran's motion is denied.  In accordance with this ruling, the appeal will remain in its current docket number order.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he currently has hepatitis due to service.  He has reported in-service risk factors of getting a tattoo and receiving air gun inoculations.  (April 2010 statement and April 2014 Board hearing).  He further contends that he currently has liver disease that has developed secondary to his hepatitis.  (April 2014 Board hearing).

Following his November 1973 separation from service, January 1974 VA hospital records document that the Veteran was diagnosed with infectious hepatitis.  He also has a current diagnosis of hepatitis C; however, the record is unclear as to whether he currently has a diagnosis of hepatitis B. (May 2009 Hepatitis Panel Results in the Social Security Administration records).  The Board finds that a remand is necessary to afford the Veteran a VA examination, to clarify the Veteran's diagnoses and to obtain etiological opinions. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Additionally, the Board finds that the issue of entitlement to service connection for a liver disease is inextricably intertwined with the issue of entitlement to service connection for hepatitis B or C.  The Veteran contends that his liver disease developed due to his claimed hepatitis.  See, e.g., Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  

The Veteran has also reported receiving VA medical treatment from the VA Outpatient Clinic in Broward and the VA Medical Center in Miami.  (September 2012 statement).  The AOJ/AMC should obtain any unassociated VA medical records with the claims file.

Accordingly, the case is REMANDED for the following actions:

1. The AOJ/AMC should obtain any unassociated VA treatment records from the VA Outpatient Clinic in Broward and the VA Medical Center in Miami.  All attempts should be made to obtain such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination to determine the current nature and etiology of his hepatitis B and/or C and liver disease.  

Based on examination findings, including any necessary diagnostic studies, as well as a review of the claims file, including treatment records, the Veteran's statements, and a copy of this REMAND, the examiner is requested to render opinions as to the following:

a)  Does the Veteran currently have (i) hepatitis B, (ii) hepatitis C and/or (iii) liver disease?  If so, please clarify which disorder(s).

b)  In regards to any hepatitis found: 

Is it at least as likely as not that any hepatitis is related to the Veteran's active service?  The examiner should specifically consider the Veteran's reported in-service (i) receipt of a tattoo and (ii) inoculation by air gun.  

c)  In regards to any liver disease found:

(i) Is it at least as likely as not that any liver disease is related to the Veteran's active service?

(ii) If the examiner finds that the Veteran has hepatitis due to service, is it at least as likely as not that liver disease was caused or aggravated by such hepatitis?  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

In offering any opinion, the examiner must consider the full record, to include: the Veteran's lay statements, the results of his April 1974 VA examination, VA medical records and private medical records.  An explanation for EACH opinion offered should be provided.

3.  When the development requested has been completed, the case should again be reviewed by the AOJ/AMC on the basis of the additional evidence.   If the benefit sought is not granted, the AOJ/AMC should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
TANYA SMITH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



